DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 February 2020, 19 May 2021, and 20 May 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4' (e.g., FIG. 2B) and 4" (e.g., FIG. 2C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING SUBSTRATE, FIRST LAYER INCLUDING LITHIUM IRON PHOSPHATE PARTICLES, AND SECOND LAYER INCLUDING ORGANIC PARTICLES, AND LITHIUM BATTERY INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
4' (e.g., FIG. 2B) and 4" (e.g., FIG. 2C).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–4, 6–12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0050544 A1, hereinafter Nam) in view of Leitner et al. (JP 2014-527266 A, hereinafter Leitner).
Regarding claims 1, 6, and 7, Nam discloses a separator (13, [0046]; 23, [0049]; 33, [0052]; 43, [0055]), comprising:
a substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]);
a first layer (16, 26, 27, 36, 46, 47) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]); and
a second layer (15, 25, 35, 37, 45, 48) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]),
the second layer (15, 25, 35, 37, 45, 48) including organic particles having a melting point in a range of about 100° C to about 130° C (see melting point, [0116]);
wherein the first layer (16, 26, 27, 36, 46, 47) further includes a first binder (see binder, [0076]).
Nam does not explicitly disclose:
the first layer including LiFePO4 particles; and
wherein the LiFePO4 particles and the first binder in the first layer are mixed at a weight ratio in a range of about 2:8 to about 8:2.
Leitner discloses a separator comprising a first layer (see layer (C), [0073]) on a substrate (see layer (D), [0063]), the first layer including LiFePO4 particles (see lithium iron phosphate, [0116]); and wherein the LiFePO4 particles (see lithium iron phosphate, [0055]) and the first binder in the first layer are mixed at a weight ratio in a range of about 2:8 to about 8:2 (see mass 4 particles in order to improve the cycle life of the lithium battery.
The range encompassed by the term "about" is not defined in the specification or claims. The term "about" can encompass ± 20%. The limitation "about 2:8 to about 8:2" encompasses 0:10 to 10:0, which includes any weight ratio of LiFePO4 particles and the first binder. Therefore, Leitner disclose the limitation "the LiFePO4 particles and the first binder in the first layer are mixed at a weight ratio in a range of about 2:8 to about 8:2."
Regarding claim 2, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first layer (16, 26, 27, 36, 46, 47) is on a first surface of the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]), and
the second layer (15, 25, 35, 37, 45, 48) is on second surface of the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]),
the second surface being opposite the first surface (FIG. 2, [0046]; FIG. 3, [0049]; FIG. 4, [0052]; FIG. 5, [0055]).
Regarding claim 3, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first layer (46, 47) and the second layer (45, 48) are stacked on each of two opposite surfaces of the substrate (44, [0055]).
claim 4, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first layer (27, 36, 46, 47) and the second layer (25, 37, 45, 48) are both on a single surface of the substrate (24, [0049]; 34, [0052]; 44, [0055]).
Regarding claim 8, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first binder is at least one of carboxymethyl cellulose, polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethylmethacrylate, polybutylacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyvinyl alcohol, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, celluloseacetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, and pullulan (see binder, [0068]).
Regarding claim 9, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the organic particles are included in the second layer at an amount of at least about 10% by weight based on a total weight of the second layer (see polyethylene particles, [0116]).
Regarding claim 10, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the organic particles include at least one of polypropylene, polyethylene, polystyrene, polyvinylidene fluoride, polymethylmethacrylate, an acrylate-based 
Regarding claim 11, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the organic particles include particle-type particles, plate-type particles, flake-type particles, or a mixture thereof (see polyethylene particles, [0116]).
Regarding claim 12, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the second layer (15, 25, 35, 37, 45, 48) further includes at least one of a second binder and an inorganic material (see binder, [0067]).
Regarding claim 14, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the second layer (15, 25, 35, 37, 45, 48)  further includes the second binder (see binder, [0067]),
the second binder being at least one of a sulfonate-based compound or a derivative thereof, an acrylamide-based compound or a derivative thereof, an acrylonitrile-based compound or a derivative thereof, a copolymer thereof, or a mixture thereof (see binder, [0068]).
Regarding claim 16, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the first layer (16, 26, 27, 36, 46, 47) is in a range of about 0.1 μm to about 5.0 μm (see thickness, [0075]).
claim 17, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the second layer (15, 25, 35, 37, 45, 48) is in a range of about 0.1 μm to about 5.0 μm (see thickness, [0066]).
Regarding claim 20, Nam discloses a lithium battery (10, [0046]; 20, [0049]; 30, [0052]; 40, [0055]), comprising a cathode (12, 22, 32, 42); an anode (11, 21, 31, 41); and a separator (13, 23, 33, 43), the separator (13, 23, 33, 43) being between the cathode (12, 22, 32, 42) and the anode (11, FIG. 2; 21, FIG. 3; 31, FIG. 4; 41, FIG. 5), wherein the separator (13, 23, 33, 43) comprises:
a substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]);
a first layer (16, 26, 27, 36, 46, 47) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]); and
a second layer (15, 25, 35, 37, 45, 48) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]),
the second layer (15, 25, 35, 37, 45, 48) including organic particles having a melting point in a range of about 100° C to about 130° C (see melting point, [0116]).
Nam does not explicitly disclose:
the first layer including LiFePO4 particles.
Leitner discloses a separator comprising a first layer (see layer (C), [0073]) on a substrate (see layer (D), [0063]), the first layer including LiFePO4 particles (see lithium iron phosphate, [0116]) to improve the cycle life of the lithium battery (see electrochemical cell, [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing 4 particles in order to improve the cycle life of the lithium battery.

Claim(s) 1, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0117525 A1) in view of Leitner (JP 2014-527266 A).
Regarding claim 1, Suzuki discloses a separator (see laminated porous film, [0032]), comprising:
a substrate (see A layer, [0032]);
a first layer (see B layer, [0032]) on the substrate (see A layer, [0032]); and
a second layer (see C layer, [0032]) on the substrate (see A layer, [0032]),
the second layer (see C layer, [0032]) including organic particles having a melting point in a range of about 100° C to about 130° C (see LDPE, [0065]).
Suzuki does not explicitly disclose:
the first layer including LiFePO4 particles.
Leitner discloses a separator comprising a first layer (see layer (C), [0073]) on a substrate (see layer (D), [0063]), the first layer including LiFePO4 particles (see lithium iron phosphate, [0116]) to improve the cycle life of the lithium battery (see electrochemical cell, [0009]). Suzuki and Leitner are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first layer of Suzuki with the LiFePO4 particles in order to improve the cycle life of the lithium battery.
Regarding claim 12
wherein the second layer (see C layer, [0032]) further includes at least one of a second binder (see organic binder, [0067]) and an inorganic material (see inorganic particles, [0069]).
Regarding claim 13, modified Suzuki discloses all claim limitations set forth above and further discloses a separator:
wherein the second layer further includes the inorganic material (see inorganic particles, [0069]), and
the organic particles and the inorganic material are mixed at a weight ratio in a range of about 2:8 to about 8:2 (see inorganic particles, [0069]).
The range encompassed by the term "about" is not defined in the specification or claims. The term "about" can encompass ± 20%. The limitation "about 2:8 to about 8:2" encompasses 0:10 to 10:0, which includes any weight ratio of organic particles and inorganic material. Therefore, Suzuki disclose the limitation "the organic particles and the inorganic material are mixed at a weight ratio in a range of about 2:8 to about 8:2."
Regarding claim 15, modified Suzuki discloses all claim limitations set forth above and further discloses a separator:
wherein the second layer further includes the inorganic material (see inorganic particles, [0069]), and
the inorganic material includes either inorganic particles of at least two types having different particle diameters or inorganic particles of one type (see inorganic particles, [0069]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2015/0050544 A1) in view of Leitner (JP 2014-527266 A) as applied to claim(s) 1 above, and further in view of Lee et al. (US 2014/0322586 A1, hereinafter Lee).
Regarding claim 5, modified Nam discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein a porosity between the LiFePO4 particles in the first layer is in a range of about 30% to about 80%.
Lee discloses a separator comprising a first layer having a porosity between particles in a range of about 30% to 80% to balance mechanical properties of the separator with the capacity of the lithium battery (see porosity, [0040]). Nam and Lee are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first layer of modified Nam with the porosity of Lee in order to balance mechanical properties of the separator with the capacity of the lithium battery.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2015/0050544 A1) in view of Leitner (JP 2014-527266 A) as applied to claim(s) 1 above, and further in view of Moon et al. (US 2015/0140403 A1, hereinafter Moon).
Regarding claims 18 and 19, modified Nam discloses all claim limitations set forth above, but does not explicitly disclose a separator, further comprising:
an electrode adhesion layer on at least one of the first layer and the second layer,
wherein a thickness of the electrode adhesion layer is in a range of about 0.3 μm to about 0.5 μm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725